DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          MYRNABELLE ROCHE a/k/a MYRNABEL ROCHE,
                        Appellant,

                                    v.


          U.S. BANK NATIONAL ASSOCIATION as Trustee for
  J.P. Morgan Mortgage Trust 2007-S1 and FRANK VINCENT REILLY,
                                JR.,
                              Appellees.

                              No. 4D18-2264

                          [January 10, 2019]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry Stone, Senior Judge; L.T. Case
No. CACE 13-011685.

    Myrnabelle Roche and Luciana Ugarte of MRN Law, Pompano Beach,
for appellant.

  Allison Morat of Pearson Bitman LLP, Maitland, for appellee U.S. Bank
National Association.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.